DETAILED ACTION
Response to Amendment
The amendment was received 12/15/20. Claims 1-4,7-11,17-20, and 25-29 are pending. An interview was requested March 1, 2021. The corresponding interview summary of March 16, 2021 is attached to this Office action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Accordingly, 35 USC 112(f) is NOT invoked. Accordingly:




The claimed “swath” (as in “illuminate a first target swath of a target object with a first light” in claim 1, line 6) is interpreted in light of applicant’s disclosure as one of ordinary skill would reach and definition thereof via Dictionary.com:
swath
noun
1	the space covered by the stroke of a scythe or the cut of a mowing machine.
2	the piece or strip so cut.
3	a line or ridge of grass, grain, or the like, cut and thrown together by a scythe or mowing machine.
4	a strip, belt, or long and relatively narrow extent of anything.

wherein “extent” is defined, emphasis added “extend”:
extent
noun
1	the space or degree to which a thing extends; length, area, volume, or scope:
the extent of his lands; to be right to a certain extent.
2	something extended, as a space; a particular length, area, or volume; something having extension:
the limitless extent of the skies.

wherein “extend” is defined, emphasis added “draw”:
extend
verb (used with object)
1	to stretch out; draw out to the full length:
He extended the measuring tape as far as it would go.
2	to stretch, draw, or arrange in a given direction, or so as to reach a particular point, as a cord, wall, or line of troops.

BRITISH DICTIONARY DEFINITIONS FOR SWATH
swath swathe 
noun plural swaths or swathes
1	the width of one sweep of a scythe or of the blade of a mowing machine
2	the strip cut by either of these in one course
3	the quantity of cut grass, hay, or similar crop left in one course of such mowing
4	a long narrow strip or belt

wherein “strip” is defined, emphasis added “piece”:
BRITISH DICTIONARY DEFINITIONS FOR STRIP (2 OF 2)
strip2
noun
1	a relatively long, flat, narrow piece of something


The claimed “associated” (as in “determine a second target swath of the target object associated with the first target swat of the target object” in claim 1, lines 14,15) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 1-3 and 1-6 are equally applicable, emphasis added “form…a…group”:
associate
verb (used with object), as·so·ci·at·ed, as·so·ci·at·ing.
1	to connect or bring into relation, as thought, feeling, memory, etc.:
Many people associate dark clouds with depression and gloom.
2	to join as a companion, partner, or ally:
to associate oneself with a cause.
3	to unite; combine:
coal associated with shale.

BRITISH DICTIONARY DEFINITIONS FOR ASSOCIATE
associate
verb (əˈsəʊʃɪˌeɪt, -sɪ-) (usually foll by with)
1	(tr) to link or connect in the mind or imagination:
to associate Christmas with fun
2	(intr) to keep company; mix socially:
to associate with writers
3	(intr) to form or join an association, group, etc
4	(tr; usually passive) to consider in conjunction; connect:
rainfall is associated with humidity
5	(tr) to bring (a person, esp oneself) into friendship, partnership, etc
6	(tr; often passive) to express agreement or allow oneself to be connected (with):
Bertrand Russell was associated with the peace movement







Response to Arguments
Applicant’s arguments, see remarks, pages 8,9:
“Applicant respectfully submits that Weng in view of Soto does not disclose, teach, or suggest "illuminate a first target swath of a target object with a first light within the visible spectrum ... illuminate the second target swath of the target object with a second light not within the visible spectrum, wherein the illuminating of the second target swath is performed in response to the user shining the second light not within the visible spectrum from the light source on the second target swath in response to the audio or the video asking the user to find the second target swath," as recited by currently amended independent claim 1. Support for the current amendments to independent claim 1 can be found at least at page 12, lines 8-9, page 14, lines 15-16, and Figures 3A-3B of the present patent application.”

, filed 12/15/20, with respect to the rejection(s) of claim(s) 1,7,10,11,17,20 and 25-29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Mutti et al. (US Patent 9,959,628) that teaches peas that are invisible or infrared as shown Mutti’s fig. 4’s waveforms and teaches a “NIR/RGB LED ARRAY” in fig. 2.










In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “switch” via applicant’s remarks of 12/15/20, page 9, emphasis added:
“The Office Action asserted that Weng teaches to illuminate a first target swath of a target object with a first light and illuminate the second target swath of the target object with a second light, citing support from Figures 3 and 4 of Weng. (See pages 9-10 and 14 of the Office Action.) However, Weng is directed to "a color recognition method." (See abstract of Weng.) Weng does not disclose or teach to illuminate a swath with invisible light. (See generally id.) Indeed, Weng teaches away from using special ink invisible to the naked eye in favor of color print. (See id. at paragraph [0003].) Weng also does not disclose or teach to switch from illuminating with visible light to illuminating with invisible light in response to an audio/video prompt. Thus, Weng does not disclose, teach, or suggest "illuminate a first target swath of a target object with a first light within the visible spectrum ... illuminate the second target swath of the target object with a second light not within the visible spectrum, wherein the illuminating of the second target swath is performed in response to the user shining the second light not within the visible spectrum from the light source on the second target swath in response to the audio or the video asking the user to find the second target swath," as recited by currently amended independent claim 1.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1’s “light source” comprises full-spectrum light.


 

 
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions, below.
Claim(s) 1,7,10,11,17,20 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENG (US Patent Application Pub. No.: US 2012/0224764 A1) in view of Soto et al. (US Patent App. Pub. No.: US 2003/0171063 A1) and Mutti et al. (US Patent 9,959,628).
Regarding claim 1, Weng teaches a system comprising: 
a light source (fig. 4:430); 
a light detector (fig. 4:420); 
a non-transitory memory (fig. 4: “a memory 414…and memory 410”) storing a plurality of light signatures (or “color database”); and 

“[0020] FIG. 4 shows a schematic view of a color recognition device according to the present invention.  As shown in FIG. 4, the color recognition device includes a programmable audio single-chip 410, a light receiving element 420, an RGB LED 430, and a speaker 440.  Programmable audio single chip 410 further includes an ADC 411, a voice and melody synthesizer 412, a microprocessor (MCU) 413, a memory 414, and an I/O controller 415.  By pointing the color recognition device on an object 400, RGB LED 430 issues the light (red, green, and blue in sequence) to object 400, and light receiving element 420 receives the light reflected from object 400.  ADC 411 of single-chip 410 further converts the reflected light into digital signals.  Microprocessor 413 controls the entire operation, including light issuing, storing, searching and matching, playing audio file, and so on, and memory 410 is for storing the aforementioned color database.”): 

illuminate a first target swath (via:
a)	a piece via a component via fig. 1:120: RGB “components” comprised by fig. 3:330:a tree; and/or
b)	a strip, belt, or long and relatively narrow extent of anything comprising
the space or degree to which a thing extends/drawn as shown by said tree) of a target object (fig. 3:all or fig. 4:400) with a first light within the visible spectrum (via fig. 4:430), wherein the illuminating is performed in response to a user (or “children” or “a child” or “user” or “vision-impaired users”) shining (represented in fig. 4 as diagonal-arrows) the first light within the visible spectrum (said via fig. 4:430) from the light source (said via fig. 4:430) on the first target (tree) swath (component via:
“[0002] Contemporary electronic education material utilizes a wide range of technologies to enrich the contents of the material so that children can learn different subjects in a more vivid manner.  For example, color recognition technology combined with the audio output can teach a child to correctly the color of the objects printed on the teaching material.  When a user places a reading device, such as, a pen-like device, on an image printed on the education material, the audio information related to the printed image can be outputted so that the user can listen to and learn from the audio content.  In addition to education material, the same technology can also be used to products for vision-impaired users.”); 
within the visible spectrum (said via fig. 4:430) reflected by the first target (tree) swath (component);
match (via fig. 1:170: “match”) the (digital) energy of the reflection of the first light within the visible spectrum (said via fig. 4:430) with one of the plurality of light (database) signatures stored in the non-transitory memory (414/410) by identifying (via “color recognition”) color values of the reflection (said represented in fig. 4:400:two diagonal-arrows pointing to 420) of the first light within the visible spectrum (said via fig. 4:430) relative to the one of the plurality of light (database) signatures (via:
“[0013] FIG. 1 shows a flowchart of a color recognition method according to the 
present invention.  As shown in FIG. 1, a color recognition method of the present invention includes a color learning phase and a color recognition phase.  The color learning phase includes steps 110-140, and the color recognition phase includes steps 150-170.  The steps of the color learning phase are used to prepare a database of color image with associated audio files, and the database is later used in the color recognition phase.”); 

	









a)	another component via fig. 1:120: RGB “components” comprised by any one of fig. 1:110: “a plurality of color images”, as shown in fig. 3:310-330:other than 330:tree; and/or
b)	fig. 3:310-330 other than 330 said tree comprising a strip, belt, or long and relatively narrow, relative to the “color printed sheet” cited below, extent of anything comprising the space or degree to which a thing extends/is drawn) of the target object (as shown in fig. 3:all or fig. 4:400) associated (via said another component and/or fig. 3:310-330 other than 330 said tree associated via a “category” “forming a group” of “distinct colors”, each comprising said components, represented in fig. 1:140: “database”) with (via said “category”) the first target swath (said a component, comprised by said fig. 3:330:a tree, and/or said tree) of the target object (said as shown in fig. 3:all or fig. 4:400 via:
“[0019] FIG. 3 shows a schematic view of an exemplary color printed sheet according to the invention.  As shown in FIG. 3, the color printed sheet includes an image labeled "Beach" 310, an image labeled "Story" 320 and a plurality of unlabelled images 330, such as, a tree, a sea star, and so on.  By arranging the color and audio file association in the database under, for example, the "Beach" category, the distinct colors used for images in the "Beach" color sheet can also be used in other images in other color sheets.  In this manner, only the colors labeling the category, such as, "Beach" need to be distinct so that different color printed sheets would have distinct color label to differentiate from the others.  Similarly, a sub-category, such as, "Story" can also be used to further expand the color capacity of the database or provide an overview of the contents on the color printed sheet.  It is worth noting that the above exemplar is for illustrative, not restrictive purpose.  Other similar enhancements are also within the scope of the present invention.”  

wherein “category” is defined via Dictionary.com, emphasis, added “forming a group”:
category, noun, plural cat·e·go·ries.
1	any general or comprehensive division; a class.
wherein “class” is defined:
class, noun
1	a number of persons or things regarded as forming a group by reason of common attributes, characteristics, qualities, or traits; kind; sort:
a class of objects used in daily living.); 
within the visible spectrum (said via fig. 4:430) with the one of the plurality of light (database) signatures, wherein the audio (said via fig. 1:170: “play…audio”) or the video asks the user (said or “children” or “a child” or “user” or “vision-impaired users”) to find the second target swath (said via:
a)	another component via fig. 1:120: RGB “components” comprised by any one of fig. 1:110: “a plurality of color images”, as shown in fig. 3:310-330:other than 330:tree; and/or
b)	fig. 3:310-330 other than 330:said tree comprising a strip, belt, or long and relatively narrow, relative to the “color printed sheet” cited above, extent of anything comprising the space or degree to which a thing extends/is drawn) associated (via said another component associated via a “category” “forming a group” of “distinct colors”, each comprising said components, represented in fig. 1:140: “database”) with (said via said “category”) the first target swath (said or a component via fig. 1:120: RGB “components” comprised by fig. 3:330:a tree); and






a)	another component via fig. 1:120: RGB “components” comprised by any one of fig. 1:110: “a plurality of color images”, as shown in fig. 3:310-330:other than 330:tree; and/or
b)	fig. 3:310-330 other than 330:said tree comprising a strip, belt, or long and relatively narrow, relative to the “color printed sheet” cited above, extent of anything comprising the space or degree to which a thing extends/drawn)

 of the target object (said as shown in fig. 3:all or fig. 4:400) with a second light (or any second diagonal-arrow in fig. 4) not within the visible spectrum, wherein the illuminating (said via fig. 4:430) of the second target swath (said via:
a)	another component via fig. 1:120: RGB “components” comprised by any one of fig. 1:110: “a plurality of color images”, as shown in fig. 3:310-330:other than 330:tree; and/or
b)	fig. 3:310-330 other than 330:said tree comprising a strip, belt, or long and relatively narrow, relative to the “color printed sheet” cited above, extent of anything comprising the space or degree to which a thing extends/drawn) 

is performed in response to the user (said or “children” or “a child” or “user” or “vision-impaired users”) shining (said represented in fig. 4 as diagonal-arrows) the second light (said or any second diagonal-arrow in fig. 4) not within the visible spectrum from the light source (said fig. 4:430) on the second target swath (said via:
a)	another component via fig. 1:120: RGB “components” comprised by any one of fig. 1:110: “a plurality of color images”, as shown in fig. 3:310-330:other than 330:tree; and/or
b)	fig. 3:310-330 other than 330:said tree comprising a strip, belt, or long and relatively narrow, relative to the “color printed sheet” cited above, extent of anything comprising the space or degree to which a thing extends/drawn) 

in response to the audio (said via fig. 1:170: “play…audio”) or the video asking the user (said or “children” or “a child” or “user” or “vision-impaired users”) to find the second target swath (said via:
a)	another component via fig. 1:120: RGB “components” comprised by any one of fig. 1:110: “a plurality of color images”, as shown in fig. 3:310-330:other than 330:tree; and/or
b)	fig. 3:310-330 other than 330:said tree comprising a strip, belt, or long and relatively narrow, relative to the “color printed sheet” cited above, extent of anything comprising the space or degree to which a thing extends/drawn). 
	

bold above, when considered as a whole:
	A.	“asks the user to find”;
	B.	“shining…in response to the audio…asking the user to find”; and
	C.	“not within the visible spectrum”.	
Accordingly, Soto teaches: 
A.	asks the user to find (via “‘Can you find two chicken legs?’” and “ask a child to find food items” via:
“[0025] As shown by the examples below, the audio playback device can also prompt the user before the user scans a scannable toy item.  For example, the audio playback device can prompt the user in a game mode by providing the output "Can you find two chicken legs?" Specific examples of audio playback devices are provided below.  In some embodiments, an audio playback device may include (i) a memory comprising code for pre-recorded audio segments and/or pre-recorded audio outputs, and code for any operating instructions for playing back audio after receiving the identity of a scanned toy item, (ii) a processor, (iii) an amplifier, and (iv) a speaker.”; and

“[0035] In an example game mode, a child can shop for food items on a predetermined food list.  The toy may ask a child to find food items.  For example, the toy may say, "Let's make a fruit shake! My list says we need strawberries and bananas." If a correct item is scanned, the toy congratulates the child and encourages him/her to find a second item.  If an incorrect item is scanned, the toy helps the child find the correct item by offering a clue about the color of the food.  For example, the toy may say "the bananas are yellow".  A button or other device may be pressed to receive a clue.”); 

and








“[0039] FIG. 3 illustrates an embodiment of a scanner 220.  Scanner 220 includes pressure sensitive switch 310 located at the tip of scanner 220.  Pressure sensitive switch 310 can signal to the shopping cart 100 when a child attempts to scan either a scannable toy item such as a scannable shopping item or a non-scannable toy item.  Whether or not the pressure sensitive switch 310 is depressed, RF identification unit 305 emits a radio frequency (RF) scanning signal.  RF identification unit 305 receives a response signal to the scanning signal when a scannable toy item containing a RF identification tag is brought within close physical proximity (e.g., less than one inch away from each other) to the RF identification unit 305.  Physical contact between the scanner 220 and the scannable toy item is not necessary to scan the scannable toy item.  The response signal is used by the RF identification unit 305 to identify the 
item scanned.  In some embodiments, the RF identification tag is a passive device that generates a response signal from the energy of the scanning signal.  The design and use of RF identification tags to identify objects is well known in arts such as the art of electronic devices (e.g., as used in electronic identification badges).  In an alternate embodiments, scanner 220 can identify objects using an optical scanner, such as bar code readers, or other active or passive identification devices.”).

	









programming Weng’s fig. 1:410: “programmable audio single-chip” (cited above) and RGB components in fig. 3 with Soto’s teaching of the flowcharts of figures 6,7,8A-8C and Soto’s teaching of parts (i.e. fruit: “strawberries” “cherries” “peas” “cereal”) of a plant via “red” “green” and “blue”, RGB, in Soto’s page 11:TABLE 4: “Line” 278-283:
“The/ strawberries/ are /red”
“the/ cherries/are/red”  
“The/ peas/ are/ green”
“The| boxes of/ cereal/ are blue”

all in the context of the Soto’s teaching of the optical scanner; and
modifying Weng’s fig. 4:430 and the “light receiving element 420” (cited above) according to Soto’s teaching of the “optical scanner, such as bar code readers, other active or passive identification devices” wherein “optical scanner” is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR OPTICAL SCANNER
optical scanner
A device that converts printed images and text into digital information that can be edited, transmitted, and stored. Optical scanners work by electronically measuring the intensity of color at a large number of individual locations across the page (often using phototransistors), and converting these measurements into digital numerical values usable by computers and other digital devices. See also A/D converter.

wherein “phototransistors” is defined:
SCIENTIFIC DEFINITIONS FOR PHOTOTRANSISTOR
phototransistor
A transistor that regulates current or switches it on and off based on the intensity of the light it is exposed to rather than an external electric signal. Phototransistors are used in many electric-eye applications, including digital cameras, in which millions of tiny phototransistors map an image into an array of electrical signals. See also photoelectric effect.

“[0075] Embodiments of the invention have a number of advantages.  First, embodiments of the invention are more interactive than, for example, ordinary non-electronic play shopping cart toys.  Second, embodiments of the invention can teach a child in various ways and about multiple subjects.  For example, the audio script above indicates that the shopping toys according to embodiments of the invention can be used to teach about numbers, food (e.g., food facts, food recognition), and colors substantially simultaneously.  These and other subjects can be taught to a child while the child uses the child's kinesthetic ability, and auditory and visual senses.  Using these three modes of interaction enhances and reinforces learning.  Third, using embodiments of the invention, children can be introduced to or develop: language development (children are introduced to food names, food groups, number names, and the connection between numbers and quantities); reasoning skills (basic number 
skills are important building blocks for more complex mathematical concepts); exploration and creativity (children are encouraged to explore numbers, quantities, and counting as they engage in shopping role-play, and shopping role-play and character interaction encourages imaginative and creating play); cognitive development (following simple directions helps children develop cognitive skills and games help develop memory and reasoning skills and encourage learning play); and motor skills (scanning food items helps develop gross motor skills).”

	Thus, the combination does not teach the remaining limitation of “not within the visible spectrum”.	
	






not within the visible spectrum” via fig. 4: “PEAS” that shows a wave-form of peas in the “infrared” or “non-visible near infrared” range “700 nm to 1050 nm” via c.1,l.65 to c.8,l.37:
“An illustrative embodiment of the present invention relates to a system for imaging and determining characteristics of (e.g., identifying, analyzing, etc.) one or more objects at the same time and obtaining additional information about the one or more objects based at least in part on identification and volume determinations of the one or more objects without requiring use of a fiduciary object as a reference for determining scale, or the like.  In particular, the present invention relates to a system using a device utilizing both visible and near infrared three-dimensional imaging for identifying and analyzing one or more objects, such as food items, within a field of view, and determining the volume and other characteristics of those objects, such as 
caloric and nutritional values for food items.  The technology of the present invention enables multiple objects (such as an entire plate of food) to be located within a single field of view, if desired, and the processes of the present invention to be implemented to image and determine characteristics of those multiple objects.  The present invention utilizes a single two-dimensional and three dimensional sensor or combination of sensors with one or more light sources to capture image data (or captured light voltage) for the one or more objects using a vast portion of the electromagnetic spectrum.  The 
system of the present invention provides a unique combination of different sensory methods that are brought together through the use of sensor fusion technology.  Specifically, the two-dimensional and three-dimensional sensor(s) are capable of capturing image data over electromagnetic wavelengths that cover the visible spectral region of about 400 nm to 700 nm and the non-visible near infrared spectral region of about 700 nm to 1050 nm.  The identification of the one or more objects can be obtained combining image analysis of the image data in the visible spectral range and spectral analysis of the image data in the near infrared spectral region.  The spectral analysis can be performed on the data captured by the two-dimensional and three-dimensional sensor(s) to derive spectral signatures for the one or more objects within a captured image and utilize the spectral signatures to identify the one or more objects within a captured image.”

	






a)	Weng’s fig. 1:410: “programmable audio single-chip” (cited above) and RGB components in fig. 3 as already modified via Soto; and
b)	Weng’s fig. 4:430 and the “light receiving element 420” as already modified via Soto scanner
with Mutti’s teaching of the non-visible peas by:
a)	further programming the combination’s teaching of “peas/ are/ green” with Mutti’s “artificial intelligence module 118”; 
b)	replacing the combination’s Weng’s “light receiving element 420” as already modified via Soto’s scanner with Mutt’s fig. 2:120a: “NIR CAMERA MODULE” and fig. 2:120b: “VISIBLE CAMERA MODULE”; and
c)	replacing Weng’s RGB LED of fig. 4:430 with Mutti’s fig. 2:122: “NIR/RGB LED ARRAY”
and recognize that that the modification is predictable or looked forward to because the invisible-peas artificial-intelligence module 118 “sufficiently matches a known object” or is good enough for matching via Mutti, c.21,ll. 52-65:
“Once the database has been populated with a sufficient collection of spectral signatures, the artificial intelligence module 118 can make inferences about image data captured by the imaging sensor(s) 120 and make an identification of the one or more objects within the captured image data.  For example, the artificial intelligence module 118 can compare data points (e.g., the pixel hypercubes, boundaries, etc.) from the received image data and compare the data points to data points for the existing known spectral signatures in the database.  From the comparison the artificial intelligence module 118 is able to make a determination whether the one or more objects from the captured image (e.g., the image originating the image data) sufficiently matches a known object.”


Regarding claim 7, Weng as combined teaches the system of claim 1, wherein the one of the plurality of light (database) signatures includes a red value, a green value, and a blue value (via fig. 1:150: “red, green and blue”). 
Regarding claim 10, Weng as combined teaches the system of claim 1, wherein the target object is a print media (as shown in fig. 3).
Regarding claim 11, claim 11 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 11.
Regarding claim 17, claim 17 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 17.
Regarding claim 20, claim 20 is rejected the same as claim 10. Thus, argument presented in claim 10 is equally applicable to claim 20.
Regarding claim 25, claim 25 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 25.
Regarding claim 26, Weng as combined teaches the system of claim 1, wherein the light detector (420) measures the reflection of the first light (430) within the visible spectrum without (given Weng’s silence of) capturing an image of the first target (tree) swath (and instead obtains digital energy signals via fig. 1:120: “obtain digital signals”).
Regarding claim 27, Weng modified teaches the system of claim 1, wherein the reflection of the first light within the visible spectrum is a direct reflection (fig. 4:arrows) of the first light (430) within the visible spectrum reflected by the first target (tree) swath.
Regarding claim 28, claim 28 is rejected the same as claim 7. Thus, argument 
presented in claim 7 is equally applicable to claim 28.

Regarding claim 29, claim 29 is rejected the same as claims 1 and 7. Thus, 
argument presented in claims 1 and 7 is equally applicable to claim 29.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENG (US Patent App. Pub. No.: US 2012/0224764 A1) in view of Soto et al. (US Patent App. Pub. No.: US 2003/0171063 A1) and Mutti et al. (US Patent 9,959,628) as applied above further in view of Fujimoto et al. (US Patent 6,195,183).
Regarding claim 2, Weng  teaches claim 2 of the system of claim 1, wherein the light source includes a red light emitting diode (LED) (fig. 2:210: “LED with…red light”), 
a green LED, and a blue LED, and the light detector (fig. 4:420: “light receiving element”) includes a white light detector. 
	Thus, Weng does not teach the “a white light detector”.
Accordingly, Fujimoto teaches claim 2 of:
wherein the light source includes a red light emitting diode (LED) (fig. 19: “7R’ ”) , 
a green LED (fig. 16: “7G’ ”), and a blue LED (fig. 16: “7B’ ”), and the light detector (or light receiving elements such as fig. 19: “ image sensor chips 5' ’” c.14,ll. 24-26) includes a white light detector (corresponding to “reflected white light”:
“…a plurality of red light receiving elements for detecting a red light component of the white light reflected on the document sheet, a plurality of green light receiving elements for detecting a green light component of the reflected white light, and a plurality of blue light receiving elements for detecting a blue light component of the reflected white light.” c.1,ll.14-22).

It would have been obvious at the time of the filing of the invention was made to one of ordinary skill in the art to modify Weng’s teaching of a single RGB LED with Fujimoto’s LEDs of fig. 19:5 and 7 to illuminate a sheet. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Weng in this manner because/in order to obtain a maximized area "enhancing the quality of the read image" (Fujimoto c.2,ll.32-35).  

Regarding claim 3, Weng as combined teaches claim 3 of the system of claim 1, wherein the light source (fig. 4:430) includes a white light source, and the light detector (fig. 4:420) includes a red light detector, a green light detector, and a blue light detector (corresponding to: "After all the digital singles [sic] representing the blue, green and blue [sic] components...the digital signal rep-resentation can be…stored to the color database” [0017] last sentence).
Thus Weng as combined does not teach, as indicated in bold above, “a white light source…a red light detector, a green light detector, and a blue light detector”







the light source (fig. 19:7’) includes a white light source (corresponding to "a single white light generator” c.14,ll.39-44), and the light detector (fig. 19:5’) includes 
a red light detector (corresponding to fig. 3: “1R”), a green light detector (corresponding to fig. 3: “1G”), and a blue light detector (corresponding to fig. 3: “1B”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Weng with Fujimoto for the same reasons as in claim 2.
Regarding claim 4, Weng as combined teaches claim 4 of the system of claim 1, 
wherein the light detector (fig. 4:420: “light receiving element” [0020] 2nd sentence) includes at least one of a photo diode and a photo transistor.
Thus, Weng as combined does not teach, as indicated in bold above, “a photo diode…a photo transistor”.
Accordingly, Fujimoto teaches claim 4 of at least one of a photo diode and a photo transistor (corresponding to “Typically, each of the light receiving elements 1R, 1G, 1B may comprise a phototransistor” c.6,ll.49-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Weng with Fujimoto for the same reasons as in claim 2.





Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENG (US Patent App. Pub. No.: US 2012/0224764 A1) in view of Soto et al. (US Patent App. Pub. No.: US 2003/0171063 A1) and Mutti et al. (US Patent 9,959,628) as applied above further in view of Owen (US Patent 5,900,943).
Regarding claim 8, Weng modified teaches the system of claim 1, wherein the (recognition) matching of the reflection of the first light within the visible spectrum further comprises (recognition) matching the reflection of the first light within the visible spectrum with a range of the plurality of light (database) signatures within a variance of the (arrows) reflection of the first light within the visible spectrum. Thus, Weng does not teach “a range…within a variance”. Accordingly, Owen teaches claim 8 of:
a range (0-2.4 in the y-axis in fig. 6) of the plurality of light signatures (via “each entry in the lookup table”) within a variance (via “measurement variation”) of the second light (that is " ‘close enough,’” to each other via c. 8,ll. 7-20:
“Compensation for measurement variation is preferably implemented by permitting up to a selected deviation between known and sensed color, utilizing a threshold function to determine proximity between measured color and each entry in the lookup table; in other words, if sensed color and a particular "known" color are "close enough," then a match is still detected.  Such measurement variation may be caused by variation in distance between writing tip and a page, and natural deviation in the angle at which different users will hold the stylus.  By choosing a deviation which is sufficiently large to accommodate such variations, but not too large, a wide variety of colors can be detected and discriminated while accounting for differences in the way that users will hold the stylus.”

Thus one of ordinary skill in the art of color matching can modify the combination’s Weng’s color matching with Owen’s and recognize that such a combination is predictable or looked forward to because such a combination compensates for “measurement variation”, Owen cited above. 
Regarding claim 18.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited WENG (US Patent App. Pub. No.: US 2012/0224764 A1) in view of Soto et al. (US Patent App. Pub. No.: US 2003/0171063 A1) and Mutti et al. (US Patent 9,959,628) as applied above further in view of previously cited Schwartz et al. (US Patent App. Pub. No.: US 2004/0155897 A1).
Regarding claim 9, Weng as combined teaches the system of claim 1, wherein the illuminating (430) of the first target (tree) swath includes sliding the (LED) light source over the first target (tree) swath.
Thus, Weng as combined does not teach “sliding”.
Accordingly, Schwartz teaches sliding (or “run across” via:
“[0029] One well-known technique for sensing the content of printed material is scanning, which is commonly used to identify barcodes.  Scanning generally detects a linear or a one-dimensional printed pattern and generates an electronic signal or a linear data stream that can be easily interpreted or decoded.  In an embodiment of the invention using scanning, sensor 118 can be a light pen that a user runs across content 122, 124, or 126 of printed material 120 to input information or a command to presentation player 110.  Other scanning devises such as scan guns are also well known and could be employed.”).

Thus one of ordinary skill in reading devices can modify Weng’s reading device as modified via the combination with “runs across” “scanning” and recognize that such a combination is predictable or looked forward to because such a combination “can be easily interpreted or decoded” as “a command”, Schwartz, cited above. 
 Claim 19 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 19.



Suggestions
Applicant’s disclosure states, page 1, emphasis added to the complexity problem, not recognized by said Weng (US 2012/0224764) teaching complex printing, faced by applicants: 
“Object recognition typically requires a camera for capturing an image of an object to identify the object by comparing various features of the captured images with features of various objects stored in a database. Other conventional methods of object recognition required a scanner for reading a one-dimensional (1D) or two-dimensional (2D) barcode affixed to an object. Recent advances in object recognition technology include three-dimensional (3D) object recognition, which enables object recognition based on a number of images taken of the object from a range of different angles.  However, as the recent advances become more complex, the object recognition systems require more powerful processors, more complex algorithms, and, as a result, are more expensive.”

	In addition, Soto et al. (US Patent App. Pub. No.: US 2003/0171063 A1) teaches children learning complex math concepts and Mutti et al. (US Patent 9,959,628) is silent regarding “complex”. Thus, applicant’s disclosure of “more complex algorithms” is an indication of non-obviousness in view of Weng, Soto and Mutti because they do not clearly teach the problem faced by applicants: “more complex algorithms”. 
In addition, having a target swath or a Single target swath is the opposite of “complex” or is not complex or is simple (a “simple” target swath: wherein “simple” means “single”) in the spirit of applicant’s disclosure: see interview summary of March 16, 2021.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smoot et al. (US 7,273,280) is pertinent as teaching “invisible” “light 117” as seen in fig. 1A:117 via:
“In one embodiment, the pointing device 110 can be a handheld incandescent flashlight 115.  The handheld incandescent flashlight 115 can include an optical filter 116 mounted in front.  In one embodiment, the optical filter 116 filters the near-infrared portion of the optical spectrum.  That is, the light emitted by flashlight 115 is filtered such that only the infrared emission of the light passes through.  This permits the light 117 to be invisible to the human eye.  In another embodiment, the optical filter 116 
filters other electromagnetic frequencies.  In yet another embodiment, the filter 116 can be partially or totally removed such that the light 117 is visible to the user 100.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663